Citation Nr: 1614846	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-09 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel





INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In October 2014, the Board denied the claims on appeal, which the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2015 Joint Motion filed by the parties to this matter, the Court remanded this case to the Board for further development and readjudication.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Court remanded to the Board the Veteran's service-connection claims for bilateral hearing loss and tinnitus disabilities for action consistent with the parties' Joint Motion for Remand.  The parties agreed that the Board should again consider the Veteran's lay assertions regarding etiology, and should obtain additional medical examination into the Veteran's claims.  In particular, each agreed that the Board should discuss further the Veteran's assertions that his in-service duties as a navy diver caused frequent ear infections that led to hearing loss and tinnitus.  Further, each party agreed that the December 2009 VA compensation examination report relied on in the Board's decision was inadequate inasmuch as it did not consider the frequency of the Veteran's in-service ear infections, and the degree to which underwater pressure may have caused hearing problems.  D'Aries v. Peake, 22 Vet.App. 97, 104 (2008).    

A remand is also warranted because the Veteran requested initial AOJ review of the medical articles he submitted into evidence in February 2016.  The most recent Supplemental Statement of the Case (SSOC) is dated in July 2013.  38 C.F.R. §§ 19.31, 20.1304(c) (2015). 

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  The AOJ should arrange for the Veteran to undergo audiological examination.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that current hearing loss disability and tinnitus were incurred in service or are otherwise medically related to service.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

In particular, the examiner should consider the Veteran's lay assertions that he experienced frequent ear infections during service related to his duties as a navy diver.  The examiner should address whether the infections caused hearing loss and/or tinnitus.  The examiner should also discuss what impact, if any, underwater pressure had on the Veteran's ears, and whether such pressure caused hearing loss and/or tinnitus.   

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.

3.  The AOJ should undertake any additional development deemed warranted.

4.  The AOJ should then readjudicate the Veteran's appeal based on all evidence of record.  If the benefits sought on appeal are denied, in whole or in part, provide the Veteran and his representative with a SSOC.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




